Judgment unanimously affirmed. Memorandum: There is no merit to petitioner’s contention that he was denied the right to present witnesses on his behalf (see, 7 NYCRR 254.5 [a]). After two of the four inmate witnesses requested by petitioner testified, the Hearing Officer asked petitioner whether the other proposed witnesses would add testimony different from that already elicited. Although petitioner’s employee assistant interviewed each of the proposed witnesses, petitioner refused to reveal the nature of the proposed testimony, insisting that the Hearing Officer would know it when he heard them testify. The Hearing Officer then refused to permit the remaining two witnesses to testify, concluding that their testimony would be redundant. Petitioner advances no claim that the rejected witnesses would have offered additional material testimony (see, Matter of Bates v Coughlin, 145 AD2d 854, Iv denied 74 NY2d 602). We conclude that, under the circumstances, the Hearing Officer made a meaningful effort to ascertain whether the proposed testimony would be material or redundant and that he did not abuse his discretion in refusing to permit those witnesses to testify when the effort was frustrated by petitioner’s conduct. (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J. — Article 78.) Present — Dillon, P. J., Boomer, Green, Balio and Davis, JJ.